Citation Nr: 0123233	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-00 171A	)	DATE
	)
	)


THE ISSUE

Whether an April 1988 decision of the Board of Veterans' 
Appeals which denied service connection for 
hypoparathyroidism should be reversed on the grounds of clear 
and unmistakable error.

(The issues of entitlement to an earlier effective date for a 
grant of service connection for hypoparathyroidism, an 
increased rating for hypothyroidism, and an increased rating 
for a tracheal distortion will be addressed in a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Representative



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran alleging 
clear and unmistakable error in the Board's decision of April 
1988.  


FINDING OF FACT

The Board's April 1988 finding that service connection was 
not warranted for hypoparathyroidism was not obviously 
erroneous, it was based on the correct facts as they were 
known at the time, and the statutory or regulatory provisions 
extant at the time were correctly applied.


CONCLUSION OF LAW

The April 1988 Board decision denying service connection for 
hypoparathyroidism was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document treatment for a thyroid 
disorder, including a subtotal thyroidectomy in June 1953 for 
a diffuse toxic goiter.  The veteran's postoperative period 
was uneventful and signs or symptoms of thyroid difficulty 
did not develop.  At discharge from active duty the veteran's 
neck, lymphatic and endocrine systems were clinically 
evaluated as normal.  None of the service medical records 
reflects a diagnosis of hypoparathyroidism.

A VA examination was conducted in August 1960.  The examiner 
reported an impression of hypothyroidism from history 
secondary to subtotal thyroidectomy for hyperthyroidism.  By 
rating action of October 1960, service connection was 
established for a history of hypothyroidism due to a subtotal 
thyroidectomy. 

In February 1961, the Board denied a compensable evaluation 
for hypothyroidism.

An endocrine examination was conducted in August 1975.  The 
examiner noted an assessment of hypothyroidism secondary to 
the thyroidectomy in 1955, and treated with Thyroid.  

The Board again denied entitlement to a compensable 
evaluation for hypothyroidism in January 1977. 

A November 1979 laryngeal tomography revealed a mass lesion 
involving the right side of the larynx with inferior and 
superior extension, possible epiglottic involvement, and 
encroachment upon the pyriform sinus.  

During a March 1976 VA examination the examiner diagnosed 
hypothyroidism due to subtotal thyroidectomy.  The appellant 
was noted to be undergoing thyroid therapy at the time.  

In connection with an appeal regarding an increased rating 
for hypothyroidism, a personal hearing was conducted at the 
RO in August 1976.  The severity of the hypothyroidism was 
discussed.  

A VA examination was conducted in November 1979.  The 
examiner noted a diagnosis of hypothyroidism, postoperative 
subtotal thyroidectomy with no good clinical evidence that 
there was a lack of thyroid.  The examiner added that except 
for the first five months after his surgery, the veteran had 
never been in a situation where he could not be treated.  The 
examiner did not find real subjective evidence that the 
veteran was hypothyroid, and that with synthyroid there did 
not seem to be any change from thyroid extract.  The examiner 
further concluded that there were no signs of thyroid 
deficiency, and this opinion was not revised or amended 
following subsequent review of thyroid function studies.  

A VA examination was conducted in November 1981.  The 
examiner diagnosed partial hypothyroidectomy with 
hypothyroidism as a residual.  The thyroid test revealed that 
the appellant was non-euthyroid.  

In January 1983, the appellant underwent a laboratory study 
to measure the level of the parathyroid hormone, and calcium 
levels.  This test revealed a C-terminal immunoreactive 
parathyroid level of 66 µEg/dl, and a serum calcium level of 
8.7 mg/dl.
 
Following a VA examination in February 1983, the examiner 
diagnosed post-surgical hypothyroidism, biochemically 
controlled on thyroid hormone replacement treatment.  The 
examiner noted that the veteran remained symptomatic and had 
a slightly delayed ankle jerk.  The examiner also noted 
sudden contractions of both biceps muscles after lifting, and 
indicated that this was of uncertain etiology.  The veteran 
was referred to neurology.  

In September 1983, the veteran requested an "increased 
rating" due to hypoparathyroidism.

A VA examination was conducted in December 1983 and the 
neurological portion of the examination was completed in 
January 1984.  At that time, the examiner noted a four-year 
history of painful cramping of the biceps muscles 
bilaterally.  The examiner also noted status post subtotal 
thyroidectomy for thyrotoxicosis, that the veteran was 
euthyroid on hormone replacement therapy, and that there was 
no evidence of hypoparathyroidism. 

In October 1984, a personal hearing was conducted in 
connection with an appeal of an increased rating issue.  The 
discussion included the issue of entitlement to service 
connection for hypoparathyroidism.  The veteran testified 
that for five years, he had been experiencing involuntary and 
extremely painful contractions of muscle groups depending on 
the activity he was engaged in.  The veteran explained the 
role of calcium concentrations in relation to the functioning 
of the parathyroid, and specifically pointed to the results 
of tests completed in January 1983.  The veteran noted that 
he has had problems obtaining a separate diagnosis for 
hypoparathyroidism from VA physicians. 

In March 1985, the Board denied an increased evaluation for 
hypothyroidism, a residual of a subtotal thyroidectomy.

On VA examination of May 1985, the examiner diagnosed 
hypothyroidism and noted that the veteran was under 
treatment.  He was euthyroid.  The examiner diagnosed muscle 
spasms of unknown etiology.  

On VA examination in September 1986, the examiner found that 
there was no evidence of hypoparathyroidism at that time, and 
that the muscle spasms were of an unknown etiology.  

In connection with the issue of service connection for 
hypoparathyroidism, a personal hearing was conducted in April 
1987.  The veteran referred to medical journal articles 
regarding the reliability of laboratory reports.  The veteran 
discussed the problems with making a diagnosis due to unclear 
laboratory results.  The veteran did not have a report from 
his physician.  The veteran used his medical chart to show 
that when he reduced his medication, the frequency of the 
cramps increased.  In January 1988, VA received a report the 
veteran submitted regarding calcium and parathyroid levels.  

In April 1988, the Board denied the claim of service 
connection for hypoparathyroidism.  The Board determined that 
there was no clinical showing of pathology which could 
reasonably substantiate, at that time, a diagnosis of 
hypoparathyroidism. 


Legal Analysis

Veterans Claims Assistance Act of 2000

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, the Board finds that 
the new law has no application.  Given the nature of a claim 
of clear and unmistakable error, further evidentiary 
development is not in order since a review of this matter is 
limited to the evidence of record at the time of the Board's 
decision in 1988, and whether the legal criteria in effect at 
that time were properly applied.  While evidence has been 
received and accepted since that decision was issued, this 
evidence may not be considered for purposes of determining 
clear and unmistakable error.  Only evidence of record in 
April 1988 may be reviewed, and based on a review of the 
claims folder, there are no indications that the evidence for 
consideration has to be secured and associated with the file.  
Therefore, the Board is satisfied that further development as 
per the provisions of the Veterans Claims Assistance Act of 
2000 is not warranted.


Clear and Unmistakable Error

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

Finally the Board notes that the law provides that a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision is not a clear and 
unmistakable error; that the Secretary's failure to fulfill 
the duty to assist is not clear and unmistakable error; and 
that a disagreement as to how the facts were weighed or 
evaluated can never rise to the stringent definition of clear 
and unmistakable error.  Damrel v. Brown, 6 Vet. App. 242, 
246 (1994); 38 C.F.R. § 20.1403(d).   

Under applicable criteria in effect in 1988, service 
connection was granted for a disability resulting from 
personal injury suffered or disease incurred or aggravated 
during service.  38 U.S.C. §§ 310, 331.  Service connection 
could also be granted for a disability which was proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310.

In 1988, the evidence then of record demonstrated that the 
appellant underwent a subtotal thyroidectomy during service.  
Service connection for hypothyroidism was granted by VA in 
1960.  Although the veteran had this medical history, a 
diagnosis of hypoparathyroidism did not appear in the 
evidence of record in April 1988.  Furthermore, the medical 
evidence of record did not clearly and unmistakably 
demonstrate that the veteran's complaints of muscle cramps 
were manifestations of hypoparathyroidism in April 1988.  
Indeed, the medical reports of record indicate that the 
etiology of the muscle cramps was not known, and 
hypoparathyroidism was not shown on examination.  Therefore, 
it is reasonable to conclude that in reviewing the claim in 
1988, the possibility of hypoparathyroidism was explored, but 
ultimately ruled out, and that the muscle cramps were due to 
something other than hypoparathyroidism or any aspect of his 
service-connected hypothyroidism.  In any event, the evidence 
in April 1988 did not clearly and unmistakably demonstrate 
that hypoparathyroidism was related to service.  

The veteran did submit an analysis of his laboratory results 
with regard to calcium and parathyroid levels.  Although 
helpful, the report standing alone does not clearly and 
unmistakably show that the appellant had hypoparathyroidism 
due to his military service.  Absent a diagnosis of 
hypoparathyroidism or a medical opinion linking the 
complaints to the service-connected hypothyroidism, the 
essential elements to establish service connection for 
hypoparathyroidism on either a direct or secondary basis, did 
not exist.  Therefore, in 1988, while reasonable minds could 
have concluded that the calcium and parathyroid levels and 
the veteran's complaints standing alone indicated service 
connection for hypoparathyroidism was warranted, the evidence 
did not clearly and unmistakably demonstrate that such was 
the only possible conclusion.  Hence, the 1988 Board decision 
finding that service connection was not warranted was a 
reasonable exercise in rating judgment.  The veteran's 
argument as to how that evidence was weighed cannot provide a 
basis for finding clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3) (2000).

The benefit sought on appeal is therefore denied.


ORDER

The April 1988 decision denying service connection for 
hypoparathyroidism was not clearly and unmistakably 
erroneous. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



